Filed 6/7/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 111







Randall Duffy, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120025







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Sonna M. Anderson, Judge.



AFFIRMED.



Per Curiam.



Thomas J. Glass, 418 East Rosser Avenue, Suite 102, Bismarck, N.D. 58501, for petitioner and appellant; submitted on brief.



Lloyd C. Suhr, Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee; submitted on brief.

Duffy v. State

No. 20120025



Per Curiam.

[¶1]	Randall Duffy appeals from a district court order denying his application for post-conviction relief on the basis of ineffective assistance of counsel.  Duffy argues the court erred in denying his application.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner